Citation Nr: 0842996	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  91-20 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for somatoform pain 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Senior Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1989 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied entitlement to service connection for 
generalized myalgia, later diagnosed and rated as somatoform 
pain disorder.  The veteran appealed with that decision. 

At the time the veteran originally filed his claim, the 
revised third edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM- III-R) was used to evaluate mental disorders 
under consideration for VA benefits.  The Fourth Edition of 
that manual (DSM-IV) was published in 1994 and has been 
adopted by the VA for rating and evaluating mental disorders.  
38 C.F.R. § 4.125 (2008).  The veteran was originally 
evaluated for service connection for a somatoform pain 
disorder as defined by DSM-III-R, and that disorder has been 
carried forward as the issue on appeal to date.  However, the 
diagnosis of somatoform pain disorder was revised under DSM- 
IV to pain disorder with associated psychological factors.  
This change has been noted by the several expert opinions of 
record.  All parties agree that the terms, with regard to the 
veteran's condition, are essentially interchangeable.  The 
prior diagnosis of somatoform pain disorder has been retained 
as the issue, although the Board recognizes that the DSM-IV 
term, pain disorder with associated psychological factors, is 
now, medically speaking, more correct.

In a decision dated in July 1991 the Board affirmed the 
denial of service connection for somatoform pain disorder.  
The veteran appealed that decision to the U.S. Court of 
Veterans Appeals, now the U.S. Court of Appeals for Veterans 
Claims (Court).  In a decision dated in April 1994, the Court 
vacated the July 1991 Board decision and remanded the case to 
the Board.  The Court directed the Board to request an 
opinion from an Independent Medical Expert (38 U.S.C.A. § 
7109) and also to consider a claim for non-service connected 
pension benefits.  The Board obtained an opinion from an 
Independent Medical Expert (IME) in January 1995.  The 
opinion was forwarded to the veteran and his representative 
for review and an opportunity to respond.  The veteran and 
his representative submitted responses to the opinion.  

In March 1995, the Board remanded the case to the regional 
office to consider the pension claim.  In April 1995, the 
veteran stated that he was not claiming for pension benefits.  
During the course of the August 1996 hearing, the veteran 
confirmed that because of the income of his spouse, they were 
not eligible for non-service connected disability pension 
benefits.  Absent an appeal from a claim which has been 
denied, that matter is not in an appellate status.

In August 1996, the veteran testified extensively at a 
hearing before a member of the Board.  The issue was again 
before the Board in November 1996 when entitlement to service 
connection for somatoform pain disorder was denied.  The 
veteran appealed the November 1996 Board decision to the 
Court.  In an order dated in February 1998, the Court found 
that the Board letter soliciting the opinion from the IME 
unnecessarily and unfavorably summarized the evidence and 
ignored certain testimony by the veteran.  The Court held 
that the opinion was therefore tainted and a new opinion had 
to be obtained.  The November 1996 Board decision was vacated 
and the matter was remanded to obtain a new IME opinion from 
a different expert.  The Board obtained another IME opinion 
in January 1999.  The opinion was forwarded to the veteran 
and his representative for review and an opportunity to 
respond.  The veteran and his representative submitted 
responses to the opinion.

The Board rendered a decision in March 1999 that again denied 
the veteran's claim.  The veteran appealed that decision to 
the Court.  In an order dated in July 2000, the judge found 
that the Board had failed to provide adequate reasons and 
bases for its determination.  The Board's decision was 
vacated and the case remanded.

In January 2001, the Board solicited another medical opinion.  
This opinion was obtained through the Veterans Health 
Administration (VHA) rather than being another IME.  The 
requested opinion was received in May 2001.  The veteran and 
his representative were provided a copy of the opinion and 
given an opportunity to review the opinion and submit 
evidence in response.  The veteran submitted a medical 
opinion in September 2001.  

The issue came again before the Board and a decision was 
issued in February 2002 that denied the claim for service 
connection.  The veteran appealed that decision to the Court.  
In an order dated in March 2003, the Court found that VA had 
failed to provide adequate notice as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Board's decision 
was vacated and the case remanded.  The Secretary filed a 
Notice of Appeal to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) in June 2003.  

In May 2004, the Federal Circuit granted the Secretary's 
motion to vacate the Court's March 2003 Order and remanded 
the matter back to the Court for consideration of its 
decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Thereafter, in an order dated in June 2004, the Court 
again found that VA had failed to provide adequate notice as 
required by the VCAA.  The Board's decision was vacated and 
the case remanded.  

As noted above, a personal hearing was conducted between the 
veteran and a Veterans Law Judge in August 1996.  The veteran 
was advised in an October 2008 letter that he was entitled to 
an additional hearing, as the Board no longer employed the 
Veterans Law Judge who conducted the August 1996 hearing.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2008).  He was told that he had 30 days from the date of the 
letter to respond, and that, if no response was received, the 
Board would assume that he did not want another hearing.  To 
date, no response has been received from the veteran or his 
representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

As discussed by the Court in its June 2004 Order as well as 
the Board in its February 2002 decision, there has been a 
significant change in the law during the pendency of this 
appeal.  Specifically, on November 9, 2000, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) became law.  
See also 38 C.F.R. § 3.159 (2008).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because of the change in the law brought about by the VCAA 
and multiple precedential decisions that have followed, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
The Court specifically held in it June 2004 Order that the 
record failed to establish that the veteran had been provided 
adequate notice of the essential elements of VCAA, to include 
notice of the evidence necessary to substantiate his claim.  
Moreover, because the RO had not considered whether any 
additional notification or development action was required 
under the VCAA, the Court ruled that the Board had committed 
prejudicial error by proceeding to issue a decision.  Conway 
v. Principi at 1373; see also Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).

2.	Thereafter, the RO/AMC should again 
review the record.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of all evidence received since 
the March 1996 SSOC and discussion of 
all pertinent laws and regulations.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

